DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 78-83, 90-91, 94-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986)and further in view of Bromage et al. (US 2006/0077536) 


Regarding claim 78 Johnson discloses a confocal microscope device for confocal scanning of a stained sample by wherein optical elements include an illumination beam 
a beam splitter located between the sample and a detector array, for directing a collimated illumination beam toward a sample disposed for imaging via a micro optical element array; (See Johnson Fig. 1 wherein a beam splitter 10 is located between the sample 6 and a detector array 3)
a micro optical element array comprising a plurality of the micro optical element each element in the array 
(i) collects a portion of the illumination beam and focuses an entirety of that portion on or in the sample to produce back-emitted light from the sample, and (ii) collects back-emitted light from the sample, and the collected back-emitted light propagates and is directed to a detector array; (See Johnson Fig. 1 wherein a micro lens array element is provided for focusing the illumination beam from the beam splitter onto the sample 6 by collecting a portion of light and focusing it at a single focal point thru producing back-emitted light which is also collected by the micro optical elements and directed to a detector array 3)


a high precision scanning stage for laterally moving a position of the micro optical element array relative to the sample and the detector array along a scan pattern during imaging such that the back-emitted light collected by each micro optical element in the micro optical element array is detected by the detector array to form a scanned image wherein a position of the sample relative to the detector array is fixed during imaging. (See Johnson Fig. 36 ,Col. 21 Lines 40-52, and Col. 25 Lines 30-35 wherein a piezoelectric actuator, i.e. high precision scanning stage, 110 is connected directly to the microlens array and provides for lateral movement of the micro optical element array along a scan pattern relative to the sample and detectors to provide a high resolution scan of the sample and during such a high resolution scan the sample is fixed relative to the detector.)

Furthermore assuming arguendo with respect to the stage being high precision it is noted that Bromage et al. disclose a confocal microscope is provided with a high precision stage that allows lateral and controlled movement of the stage relative to the optics. (See Bromage Abstract and [0030]-[0032]).  As such it would have been obvious to one of ordinary skill in the art at the time of filing to provide a high precision stage as described by Bromage et al. in the device of modified Johnson so that a sample may be controllably placed and accurately imaged as would be desirable in modified Johnson.



Regarding claim 80 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein there is an array of micro optical elements are separated from one another by a space and that the space is known to be modified but does not specifically disclose the spacing being 250 micrometers. It would have been obvious to one of ordinary skill in the art at the time of filing to provide such a spacing as it would require a mere change in size of the space between lenses and a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 81 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein there is an array of micro optical elements but does not disclose the specific number of micro optical elements in the array being between 1000 to 100,000.

Furthermore such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essetial working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 82 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose the device wherein each micro optical element has a spot size from .2 µm to 5 µm, .2 µm to 1 µm, .3 µm to .6 µm, and .4 µm to .5 µm wherein a free working distance is from 80 µm to 450 µm, 150 µm to 350 µm, or 250 µm to 300 µm 


Regarding claim 83 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the micro optical element array comprises a plurality of micro optical elements having curved surfaces facing the sample. (See Johnson Fig. 1 wherein the micro-optical element array comprises a plurality of micro optical elements having curved surfaces facing a sample 6)
Johnson does not specifically disclose the micro optical elements being plano-convex shaped lenses.  It is noted that such such a modification would have required a mere change in shape of the lenses which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 91 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the ratio of micro optical elements to detectors is from 1:1 to 1:100, 1:5 to 1:80, 1:20 to 1:70, 1:30 to 1:60, or 1:40 to 1:50. (See Johnson Fig. 1 wherein the ratio of micro optical elements L to detectors D is 1:1)

Regarding claim 94 modified Johnson discloses all the claim limitations as set forth above as well as the device further comprising a beam expander for expanding the waist of the illumination beam to a size comparable to the field of view to be illuminated, thereby providing a collimated illumination beam; (See Johnson Fig. 1  wherein an illumination beam is provided and expanded in section 9)

Regarding claim 95 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the beam expander is a collimating lens for  providing a collimated illumination beam; (See Johnson Fig. 1 wherein the beam expander is a collimating lens 60)


Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) as applied to claims above, and further in view of Fiedler (US 2001/0048467).

Regarding claim 93 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein a computer having a processor and a memory storing instructions which is connected does not specifically disclose the memory stores instructions thereon that, when executed by the processor, cause the processor to send, via a network, the image to a second computing device. 

Fiedler discloses a device wherein microscope images are sent from one computer to another over a network to allow the review of recorded images at a distance from the microscope. Also it is noted that such instructions stored on a memory which allow such image transfer to be performed by a processor are stored on a memory of some form.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide memory with instructions to allow a processor to transfer an image from one computer to another over a network as described by Fielder in the device of modified Johnson because such network transmission of an image allows the remote viewing of microscope images so that a person located a distance from the microscope may view images generated by the microscope as would be desirable in the device of modified Johnson.

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) as applied to claims above, and further in view of Farr (US 2004/0264856).


It appears as if the micro lens of Johnson has a hyperbolic shaped surface but a assuming arguendo with respect to the curved surface of each micro optical element has a conical shaped surface and/or a hyperbolic shaped surface it is noted that such lens shapes are well known lens curve shapes (See Johnson wherein lenses having conical/hyperbolic shaped curves are utilized) and such a modification would have required a mere change in shape of the lenses which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Farr discloses a microlens device wherein the microlens is provided with a conic constant of -2 to -4. (See [0048])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a microlens with a conic constant of -2 as described by Farr in the device of modified Johnson because microlenses are known in the art to be provided with conic constants and such a conic constant provides to a microlens capable of effectively focusing light as is required by modified Johnson.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Claims 87-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) as applied to claims above and further in view of Ilev et al. (US 2009/0225409).

Regarding claim 87-89 modified Gareau discloses all the claim limitations as set forth above but does not specifically the scanning stage is a three axis positioning stage with precision equal to or better than one micrometer. 

Ilev et al. discloses a confocal microscope wherein a scanning stage is an X-Y-Z motion stage, i.e. three axis positioning, and allows precision of about 50 nanometers, i.e. better than one micrometer, to allow for ultra-high resolution observations. (See Ilev et al. Abstract and [0040] wherein a three axis position stage allows precision of 50 nanometers)


	It is noted that three axis positioning stage is also a two-axis positioning stage.


Claims 85-86, 92, 96, 99, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) as applied to claims above and further in view of Gareau (US 2011/0116694).

Regarding claims 85 and 86 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose the light source being a laser such that it excites fluorescence of a sample and such fluorescence is collected by the array as fluorescent light.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)
a  laser light source for providing an illumination beam that illuminates a fluorescent stained, fresh sample wherein the fresh sample is held by a sample holder located in an operating theatre; (See Gareau Abstract, [0003] and Figs 7A-7C wherein a laser light source 710 illuminates a fluorescent stained fresh sample, the sample is in a holder and analyzed during a surgery, i.e. it is in an operating theatre.)

wherein the light excits fluorescence in a sample. (See Abstract)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a laser light source which excites fluorescence in a sample as described by Gareau in the device of modified Johnson because such specific light sources are known in the art to allow the effective imaging of a sample in a microscopy system as is required by modified Johnson and one would have a reasonable expectation of success in providing such a light source.


Regarding claims 92 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose a computing system for forming/storing the image of the sample.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)
a  laser light source for providing an illumination beam that illuminates a fluorescent stained, fresh sample wherein the fresh sample is held by a sample holder located in an operating theatre; (See Gareau Abstract, [0003] and Figs 7A-7C wherein a laser light source 710 illuminates a fluorescent stained fresh sample, the sample is in a holder and analyzed during a surgery, i.e. it is in an operating theatre.)

and a computing device comprising a processor and a memory storing instructions thereon that, when executed by the processor, cause the processor to construct an image representing an optical slice of the fresh tissue sample based on the back-emitted light detected by the detector array.(See Gareau [0149]-[0155] and Figs. 7A-7C and Fig. 15 wherein a computer having software, i.e. instructions, stored on a memory construct an image of the tissue sample based on –back-emitted light.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide computing system as described by Gareau in the device of modified Johnson because such a computing system allows automated formation and storage of images in a microscopy system as would be desirable in the device of modified Johnson and one would have a reasonable expectation of success in providing such a light source.


Regarding claims 96, 99, and 101 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose placing a sample on a transparent window.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)

a detectors and optical components which guide light from the light source to the sample and collect back-emitted light from the sample and guide such light to the detectors (See Figs. 7A-7C wherein detectors, i.e. 742, 743, and associated optical component are provided to deliver light and collect back-emitted light from a sample and guide said light to the detectors 
and a computing device comprising a processor and a memory storing instructions thereon that, when executed by the processor, cause the processor to construct an image representing an optical slice of the fresh tissue sample based on the back-emitted light detected by the detector array.(See Gareau [0149]-[0155] and Figs. 7A-7C and Fig. 15 wherein a computer having software, i.e. instructions, stored on a memory construct an image of the tissue sample based on –back-emitted light.)

Gareau discloses that the transparent window onto which the sample is placed for imaging is placed such that the focal plane is located at a distance above the transparent windows 162 and/or 132 including a distance of 30 µm and that the optical elements are placed on a side of the window opposite the sample. (See Gareau [0008], [0059], [0105], [0115] wherein focal plane may be adjusted such that is within the tissue, i.e. a distance above the transparent window, and such a distance includes 30 µm) 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sample positioning/holding system comprising a transparent window with a sample placed relative to optics as described by Gareau et al. in the device of modified Johnson because such a sample positioning system provides for effective placement of a sample relative to optical elements so that an effective image of 

In regards to the air gap between the window and the lens array it is noted that the two elements may be moved relative to one another within the device to adjust the air gap therebetween and (See Gareau [0054]-[0060]) and such a modification would have required a mere change in dimension of the device which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally assuming arguendo with respect to the focal plane being a distance being between 10 µm to 200 µm it is noted that it is noted that Bromage discloses adjusting a stage relative to optical elements such that a focus point lies within 1 µm to 100 µm internal to a sample and one of ordinary skill in the art at the time of filing would have been motivated to direct the focus plane of modified Gareau to lie within such a range because it allows one to non-destructively acquire internal micro-structural detail of a sample as would be desirable in the device of modified Gareau.


Claim 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) in view of Gareau (US 2011/0116694) as applied to claims above and further in view of Wong et al. (US 5,463,223).

Regarding claim 98 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the micro optical elements of the micro optical element array focus onto the focal plane that is located 10 µm to 200 µm above the transparent window such that the focal plane resides within the sample when the sample. (See Rejection of claim 1 above wherein such features are discussed) Modified Johnson does not specifically disclose a disposable transparent film placed on the transparent window, wherein the disposable transparent film provides a surface onto which the sample may be directly positioned for imaging wherein the disposable transparent film prevents direct contact of the sample with the rest of the system.

Wong et al. discloses a disposable sample holder for use during imaging wherein the sample holder includes a transparent window and a transparent film is placed over the window and provides a surface onto which the sample may be directly positioned and prevents sample leakage, i.e. contact of the sample with the rest of the system.  (See Wong Abstract, Col. 4 Lines 28-60, and Lines 10-62 wherein a transparent film 6 is utilized in a disposable sample holder and onto which a sample may be placed.)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a transparent film as described by Wong et al. in the device of modified Johnson because such a film is known to be utilized in sample holders such as those required by modified Johnson and such a film allows the imaging of a sample and prevents sample leakage and evaporation as would be desirable in the device of modified Johnson



Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) in view of Gareau (US 2011/0116694) as applied to claims above and further in view of Harris (US 5,557,452)

Regarding claim 97 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose the transparent window being formed from sapphire.

Harris discloses a confocal microscope wherein a transparent window is formed from sapphire. (See Harris Abstract and Col. 4 Lines 47-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the transparent window of modified Johnson from sapphire as described by Harris because such a material represents a specific known transparent material used in microscopy systems and such a material allows the effective and efficient transmittance of light as would be desirable in the device of modified Johnson and one would have a reasonable expectation of success in utilizing such a material.

Claim 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) as applied to claims above and further in view of Skitzki (US 2017/0055837).



Skitzki discloses a microscopy system wherein the system is provided on a mobile cart. (See Skitzki Fig. 1 wherein a microscopy system 30 is provided on a cart with wheels.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all components of the device of modified Jonson on a mobile cart as described by Skitzki because such a mobile cart provides mobility so that one may utilize the device in desired situations as would be desirable in the device of modified Johnson.

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.

It is noted that the following response is intended to address applicant’s arguments as well as those presented in the affidavit of 5/20/2021.

It is noted that applicant argues that the prior art does not teach the claim limitations “wherein a position of the sample relative to the detector array is fixed during imaging”.  

	The examiner also notes that Johnson specifically discloses performing a high resolution X-Y scan, i.e. imaging of the sample, by moving the microlens array using a piezoelectric actuator (See Johnson Col. 25 Lines 30-35), which is not mechanically linked to the detector array, and thus moves the microlenses relative to the detector and the sample while the sample does not move relative to the detector as required by the claims. 
	Furthermore contrary to what applicant alleges the examiner does not propose removing the scanning stage which moves the sample relative to the detector from the device of Johnson.  The examiner merely argues that the device of Johnson is fully capable of performing imaging, i.e. a high resolution scan, by moving the microlens array relative to the sample and detector while the sample does not move relative to the detector and reads on all structure required by the claimed invention.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799